Case 5:18-cr-00258-EJD Document 619-12 Filed 12/04/20 Page 1 of 2




         Exhibit 10
            Case 5:18-cr-00258-EJD Document 619-12 Filed 12/04/20 Page 2 of 2




LANCE WADE
 (202) 434-5755
lwade@wc com




                                           May 3, 2019

Via Email

Mr. John C. Bostic, Esquire
Mr. Jeffrey Schenk, Esquire
Mr. Robert Leach, Esquire
Assistant United States Attorneys
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA95113

            Re:   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                  No. CR-18-00258-EJD (N.D. Cal.)

 Dear Counsel:

                The October 23, 2018 Joint Status Memorandum the parties filed regarding the
agreed-upon taint team process stated that the “taint or filter team will solicit input from defense
counsel regarding search terms and additional procedures that should be employed” during the
taint team’s review. Dkt No. 60 at 1. No such input has been solicited, despite our agreement
that it would be. In spite of this omission by the government, it stated in the recent Status Report
(and again at the hearing) that the review is ongoing, and that a production is imminent. We
have substantial concerns that the government proceeding with this review without the agreed-
upon discussion regarding search terms and procedures may result in additional burdens on the
defense, and further delays in this process. Please direct the taint team to consult with us
promptly so that we can attempt to remedy this situation now.

                                                      Very truly yours,




                                                      Lance Wade

  cc: Jeff Coopersmith, Esq. (by email)
